Exhibit 10.1

LOGO [g19521image001.jpg]

July 31, 2007

Marc Rubin, MD

Dear Marc:

I am pleased to offer you the position of President and Chief Executive Officer
at Titan Pharmaceuticals, Inc. (the “Company”). In this position, you will be
the senior officer of the Company and you will report to the Board of Directors
of the Company. The Chairman of the Board will also report to the Board of
Directors, and all other officers of the Company will report directly to you (or
your designee). You will be responsible for directing the Company toward
achievement of strategic objectives established by you and the Board of
Directors of the Company. In addition, you will be appointed as a member of the
Board of Directors. As the Chief Executive of the Company, you will oversee all
corporate functional areas, as well as represent the Company to other groups,
companies, and the Company’s shareholders. This letter will confirm the terms of
your employment with Titan, such employment to begin on an agreed upon date not
later than October 1, 2007. If the terms discussed below are acceptable, please
sign this letter where indicated and return it to Titan retaining a copy for
your records.

 

  1. Compensation

 

  (a)

Salary. You will be paid a monthly salary of $34,583.33 less applicable
withholdings ($415,000.00 annually) with a discretionary performance bonus for
each calendar year of 0-50% based upon individual and company performance. Such
performance shall be based on, among other things, the Board of Director’s
evaluation in its discretion of whether certain annual performance goals for the
year at issue (the “Annual Performance Goals”) have been satisfied. The Annual
Performance Goals for each calendar year shall be drafted by you, in
consultation with other members of senior management, and shall be approved by
the Board of Directors, as they may be modified by the Board of Directors in
consultation with you and at its discretion. The Annual Performance Goals for a
given year shall be approved by the Board of Directors by no later than
January 31 of such year, provided you have delivered such Annual Performance
Goals to the Board of Directors for their approval reasonably in advance of such
date. The discretionary performance bonus, if

 

400 Oyster Point Blvd., Suite 505, South San Francisco, CA 94080 Tel. (650)
244-4990 Fax (650) 244-4956



--------------------------------------------------------------------------------

 

any, for a given calendar year shall be paid on or before March 15 of the
following calendar year. All reasonable business expenses will be reimbursed so
long as they are incurred in the ordinary course of business. You will be
entitled to annual increases in your salary in accordance with Company policies
at such time, in addition to an automatic cost of living increase based upon the
rate of increase of the consumer price index. If any profit sharing plan is
implemented for employees, you will be appropriately included in such plan.

 

  (b) Stock Options. You will receive stock options to acquire 1,500,000 shares
of Titan’s Common Stock (the “Options”), which Options will be governed by the
terms and conditions of the Company’s 2002 Stock Option Plan, as amended (the
“Plan”). The Options will vest monthly, commencing on your first date of
employment, over a four (4) year period at a rate of 25% per year, subject to a
requirement of at least 12 months of employment for vesting of any Options, and
subject to accelerated vesting as hereinafter provided under paragraphs 1(b)(i)
and (ii) below. The exercise price of the Options will be determined per the
Plan as of the Grant Date, which shall be the first date of employment.

 

  (i) Notwithstanding the foregoing, if, during the first twelve (12) months of
your employment with the Company, such employment is terminated by the Company
without Cause (as defined below) or by you for Good Reason (as defined below),
25% of the Options will become vested and exercisable as of the date of such
termination of employment.

 

  (ii) Notwithstanding the foregoing, all unvested Options automatically will
become vested and exercisable immediately prior to the occurrence of a Change of
Control. For the purposes of this letter, a “Change of Control” shall be deemed
to occur (i) upon a sale or transfer of substantially all of the assets of the
Company; (ii) upon the acquisition by any person, entity or group of beneficial
ownership of 50 percent or more of either the outstanding shares of common stock
of the Company or the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of
directors; or (iii) upon a merger or consolidation of the Company or any of its
subsidiaries with any other corporation, which results in the stockholders of
the Company prior thereto continuing to represent less than 50 percent of the
combined voting power of the voting securities of the Company or the surviving
entity after the merger.

 

  (c) Health Benefits. Health insurance coverage for you and your family will be
provided under the Company’s group health plan. You will be entitled to all
health and medical benefits as are provided to other employees. In addition, you
will be entitled to participate in the Company’s 401(k) plan and all other
sponsored employee benefit plans as they are adopted by Titan.



--------------------------------------------------------------------------------

  (d) Vacation, Holidays and Sick Leave. You will receive six (6) weeks of paid
vacation per year. Sick leave and holidays will be provided in accordance with
the Company’s established policies.

Attached is a summary of the employee benefits for your reference.

 

  2. Commuting. You and the Company acknowledge that you currently reside in
Englewood, New Jersey and the Company is currently headquartered in San
Francisco, California. During the first year of your employment, the Company
shall give due consideration to, and support in principle for, relocating the
Company’s headquarters to New Jersey. Until the one year anniversary of your
first date of employment with the Company, or until such earlier time as the
Company may relocate to New Jersey, you agree to work out of the Company’s
headquarters in San Francisco for at least five (5) consecutive full business
days per month, not including time commuting to the San Francisco headquarters.
The Company agrees to reimburse you for all reasonable expenses you incur in
connection with your having to so travel to and work out of the Company’s San
Francisco headquarters, including, without limitation, your travel and San
Francisco area lodging expenses. If the Company or any taxing authority
determines that you owe penalties, interest and/or taxes on account of being
reimbursed for expenses under this paragraph, the Company shall make, in
addition to payment for the actual costs for such expenses, a “gross-up”
payment, which shall be the amount required to cause the net amount retained by
you after your payment of all such penalties, interest and/or taxes, including
taxes on the “gross-up” payment, to equal the net amount for which you would
have been reimbursed for such expenses had no such penalties, interest and/or
taxes been imposed and no such “gross-up” payment been made.

 

  3. Termination.

 

  (a) “At-Will” Employment. You or the Company may terminate the employment
relationship at any time, for any reason, with or without Cause.

 

  (b)

Severance. If your employment with the Company is terminated by the Company
without Cause, by you for Good Reason or due to your death or Disability (as
defined below), the Company will continue to pay your monthly salary on a
regular bi-monthly basis, for twelve (12) months from the date of termination if
such termination is within the initial 5 years of your employment, or for
twenty-four (24) months if such termination is after the first 5 years of your
employment. Such payments shall be subject to offset by compensation paid to
you, during such salary continuation period, for your services as an employee or
independent contractor, of which compensation you agree to promptly notify the
Company. Payments made under this paragraph shall be subject to all applicable
withholdings. Notwithstanding the foregoing, to the



--------------------------------------------------------------------------------

 

extent that severance payments provided pursuant to this paragraph come within
the definition of “nonqualified deferred compensation” under Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”) and the regulations
promulgated thereunder (collectively, “Section 409A”), and only to the extent
necessary to comply with Section 409A, the payment of such severance payments
shall be delayed and made to you no earlier than the earlier of (i) the last day
of the 6th complete calendar month following termination of your employment with
the Company or (ii) the date of your death, except, as permitted by
Section 409A, that the payment of such severance payments shall not be so
delayed from when they would otherwise be paid to the extent that (x) they
otherwise would be paid on or before March 15 of the calendar year following the
calendar year in which your employment is terminated or (y) such amounts
constitute “involuntary severance” under Section 409A and are less than or equal
to the lesser of (A) 200% of your annual compensation for the calendar year
preceding the calendar year of your termination of employment or (B) 200% of the
limitation amount under Section 401(a)(17) of the Code on tax-qualified
retirement plan compensation in effect for the calendar year of your termination
of employment. Any payment delayed by reason of the prior sentence shall be paid
out in a single lump sum at the end of such required delay period in order to
catch up to the original payment schedule.

 

  (c) Cause. For purposes of this letter, “Cause” means (i) any willful
misconduct by you in the performance of your duties; (ii) gross negligence in
the performance, or negligent or intentional substantial non-performance, by you
of your duties; (iii) your conviction by a competent court of law of or having
plead guilty or no contest to any felony or misdemeanor (other than minor
traffic violations or offences of a comparable magnitude not involving
dishonesty, fraud, or breach of trust); (iv) your breach of your duty of loyalty
to the Company; or (v) a material breach by you of the terms this letter,
provided that, prior to any termination of your employment for Cause, you shall
be entitled to appear with counsel before the Board of Directors of the Company,
and further provided that, in the case of item (ii) involving negligence and
item (v), the Company shall provide written notice to you of the grounds on
which Cause is asserted and a thirty (30) day opportunity to cure, if curable,
following delivery of such notice. For purposes hereof, an action will be
considered “willful” only if it is done intentionally, purposely and knowingly,
distinguished from an act done carelessly, thoughtlessly or inadvertently.
Additionally, the Company shall not consider your conduct within the scope of
your duties and undertaken in good faith as falling within the scope of clauses
(ii) or (v) above. For the purpose of this letter, your date of termination in
the event your employment is terminated for Cause shall be the date on which
your are given notice of termination as provided for in this section, or any
later date as may be set forth in such notice of termination. However,
notwithstanding the preceding sentence, in the event you are provided with
notice of the grounds on which Cause is asserted and an opportunity to cure such
grounds as provided for in this section, and you fail to cure such grounds
within the cure period, your date of termination for such Cause shall be the
expiration of such cure period.



--------------------------------------------------------------------------------

  (d) Disability. For purposes of this letter, “Disability” shall mean a mental
or physical condition that renders you incapable of diligently performing all of
your essential duties and obligations to the Company for any period of three
(3) consecutive months or four (4) months in any twelve (12) month period.

 

  (e) Good Reason. You may resign your employment hereunder for Good Reason, at
any time, provided that (i) you provide the Company with at least thirty
(30) days’ (but not greater than one hundred twenty (120) days) prior written
notice thereof within thirty (30) days of the occurrence of the event giving
rise to Good Reason, and (ii) you provide the Company with a thirty (30) day
opportunity to cure the event giving rise to Good Reason following the delivery
of such notice (the “Cure Period”). For the purpose of this letter, the term
“Good Reason” means (i) a material and substantial diminution your duties,
authority, or responsibilities that would be inconsistent with your position,
(ii) a material failure by the Company to pay your base salary as provided for
herein; or (iii) any other material breach by the Company of the terms this
letter or of the Indemnification Agreement between you and the Company referred
to in paragraph 5 below, provided, in each case, that such event is not cured
during the Cure Period. For the avoidance of any doubt, if you do not provide
the Company with timely notice as provided for in this paragraph with respect to
an event purporting to give rise to Good Reason, you shall have waived your
right to terminate your employment hereunder for Good Reason with respect to
such event. For the purpose of this letter, your date of termination in the
event you resign your employment for Good Reason shall be the expiration date of
the Cure Period, provided the Company has failed to materially cure the event
giving rise to Good Reason.

 

  4. Non-Compete and Outside Activities. You agree that, while serving as an
employee of the Company, you will not engage in any activity, which is
competitive with the Company and you will give your sole and only loyalty to the
Company. It is understood that buying and selling of securities of any public
company does not constitute a violation of this agreement. Any consulting
agreement that may be executed between you and your former employer must be in
accordance with this Item 4.

 

  5. Indemnification. The Company shall indemnify, and advance expenses to, you
pursuant to the terms and conditions of its standard Indemnification Agreement
(a copy of which is enclosed), subject to your execution and delivery to the
Company of such Indemnification Agreement.



--------------------------------------------------------------------------------

  6. Proprietary Information and Inventions Agreement. Your acceptance of this
offer is contingent upon the execution of the Company’s Proprietary Information
and Inventions Agreements, copies of which are enclosed for your review and
execution.

 

  7. Arbitration. Any controversy between the parties hereto involving the
construction or application of any terms, covenants or conditions of this
letter, or any claims arising out of or relating to this letter or the breach
thereof or with your employment with the Company or any termination of that
employment, except with respect to prejudgment remedies, will be submitted to
and settled by final and binding arbitration in San Francisco, California, in
accordance with the Model Employment Dispute Resolution Rules of the American
Arbitration Association (the “Rules”) then in effect, any arbitrator shall be
selected pursuant to such Rules and judgment upon the award rendered by the
arbitrators may be entered in any court having jurisdiction thereof.

 

  8. Attorneys Fees. Within 30 days of your execution and delivery to the
Company of this letter, the Company shall either directly pay or reimburse you
for all reasonable legal fees and expenses which you have incurred in your
analysis and negotiation of this letter agreement up to a maximum amount of
$10,000, provided you have previously provided to the Company documents
evidencing such fees and expenses.

 

  9. Code Section 409A. Unless otherwise expressly provided, any payment of
compensation by the Company to you, whether pursuant to this letter or
otherwise, shall be made on or before March 15 of the calendar year following
the calendar year in which your right to such payment vests (i.e., is not
subject to a “substantial risk of forfeiture” as defined by Section 409A). All
payments of “nonqualified deferred compensation” (within the meaning of
Section 409A) by the Company to you are intended to comply with the requirements
of Section 409A, and shall be interpreted consistent therewith. Neither the
Company nor you, individually or in combination, may accelerate any such
deferred payment, except in compliance with Section 409A, and no amount shall be
paid prior to the earliest date on which it is permitted to be paid under
Section 409A. Notwithstanding anything herein to the contrary, no amendment may
be made to this letter if it would cause this letter or any payment hereunder to
not be in compliance with the requirements of Section 409A.



--------------------------------------------------------------------------------

To accept this offer, please sign in the space below, indicating your acceptance
and agreement to the terms contained herein. No amendment or modification of the
terms of this letter will be valid unless made in writing and signed by you and
an authorized officer of the Company.

On a personal note, I have very much enjoyed our interactions to date, and look
forward to working with you.

Sincerely,

 

/s/ Louis R. Bucalo Louis R. Bucalo, M.D. Chairman, President and CEO

 

Accepted by: /s/ Marc Rubin Name: Marc Rubin, MD 10 Aug. 2007 Date: